UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form10-KSB ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE YEAR ENDED DECEMBER 31, 2007 OR TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROMTO Commissions file number333-110249 Earth Biofuels, Inc. (Exact name of registrant as specified in its charter) Delaware (State of other jurisdiction of incorporation or organization) 3001 Knox Street, Suite 403, Dallas, Texas (Address of principal executive offices) 71-0915825 (I.R.S.
